Exhibit Form of Securities Purchase Agreement SINO CLEAN ENERGY INC. SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement (this “Agreement”) is dated as of September 19, 2008, among (i) Sino Clean Energy Inc., a Nevada corporation (the “Company”), (ii) Baowen Ren (the “Founder”), and (iii) the purchasers identified on the signature pages hereto (each a “Purchaser” and collectively the “Purchasers”). WHEREAS, the Company’s Common Shares (as defined below) are quoted on the Over-the Counter Bulletin Board (ticker symbol: SCLX.OB) as of the date hereof. WHEREAS, subject to the terms and conditions set forth in this Agreement and pursuant to Section 4(2) of the Securities Act (as defined below), and Rule 506 and/or Rule 903 promulgated thereunder, the Company desires to issue and sell to the Purchasers, and the Purchasers, severally and not jointly, desire to purchase the Company’s Secured Convertible Debentures (as defined below) and the Warrants (as defined below). WHEREAS, in order to induce the Purchasers to purchase the Company’s Secured Convertible Debentures and the Warrants, Founder of the Company has agreed to deposit the Escrow Shares (as defined below) subject pursuant to this Agreement and the Escrow Agreement (as defined below). NOW, THEREFORE, in consideration of the mutual covenants contained in this Agreement, and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the Company and the Purchasers agree as follows: ARTICLE I. DEFINITIONS 1.1DefinitionsIn addition to the terms defined elsewhere in this Agreement, for all purposes of this Agreement, the following terms have the meanings indicated in this Section 1.1: “Affiliate” means any Person that, directly or indirectly through one or more intermediaries, controls or is controlled by or is under common control with a Person as such terms are used in and construed under Rule 144.For purposes of this definition, “control” means the power to direct the management and policies of such Person or firm, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise. “Agreement” shall have the meaning ascribed to such term in the Preamble. “Business Day” means any day except Saturday, Sunday and any day which shall be a federal legal holiday or a day on which banking institutions in the State of New York are authorized or required by law or other governmental action to close. “Closing” means each closing of the purchase and sale of the Securities pursuant to Section “Closing Date” means the date of the Closing. “Commission” means the United States Securities and Exchange Commission. “Common Shares” means the common shares of the Company, $0.001 par value per share. “Common Shares Equivalents” means any securities of the Company or the Subsidiaries which would entitle the holder thereof to acquire at any time Common Shares, including without limitation, any debt, preferred stock, rights, options, warrants or other instrument that are at any time convertible into or exchangeable for, or otherwise entitles the holder thereof to receive, Common Shares. “Company” shall have the meaning ascribed to such term in the Preamble. “Company US Counsel” means Richardson & Patel LLP, counsel to the Company. “Disclosure Schedules” means the Disclosure Schedules attached hereto. “Effectiveness Period” shall have the meaning ascribed to such term in Section 4.17(a)(iv). “Exchange Act” means the Securities Exchange Act of 1934, as amended. “Founder” shall have the meaning ascribed to such term in the Preamble. “Person” means an individual or corporation, partnership, trust, incorporated or unincorporated association, joint venture, limited liability company, joint stock company, government (or an agency or subdivision thereof) or other entity of any kind. “PRC” means the People’s Republic of China, not including Taiwan, Hong Kong and Macau. “Proceeding” means any action, arbitration, audit, examination, investigation, hearing, litigation or suit, proceeding (including, without limitation, a partial proceeding, such as a deposition), (whether civil, criminal, administrative, judicial or investigative, whether formal or informal, and whether public or private), whether pending or threatened, commenced, brought, conducted or heard by or before, or otherwise involving, any Person, including any Government Entity. “Purchaser” shall have the meaning ascribed to such term in the Preamble. “Rule 144” means Rule 144 promulgated by the Commission pursuant to the Securities Act, as such Rule may be amended from time to time, or any similar rule or regulation hereafter adopted by the Commission having substantially the same effect as such Rule. “Securities Act” means the Securities Act of 1933, as amended. “Subsidiary” or “Subsidiaries” means any one of, or collectively, Hangson Limited, a British Virgins Island company, Shaanxi Suoang Biological Science & Technology Co., Ltd., a PRC limited liability company, and Shaanxi Suo’ang New Energy Enterprise Company Limited, a PRC limited liability company. “Trading Day” means (i) a day on which the Common Shares are traded on a Trading Market, or (ii) if the Common Shares are not listed on a Trading Market, a day on which the Common Shares are traded on the over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the Common Shares are not quoted on the OTC Bulletin Board, a day on which the Common Shares are quoted in the over-the-counter market as reported by the Pink Sheets LLC (or any similar organization or agency succeeding its functions of reporting prices); provided, that in the event that the Common Shares are not listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day. “Trading Market” means the following markets or exchanges on which the Common Shares are listed or quoted for trading on the date in question: the American Stock Exchange, the New York Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market or OTC Bulletin Board. “Transaction Documents” means this Agreement, the Debentures, the Warrants, the Guarantee, the Escrow Agreement, the Closing Escrow Agreement and any other documents or agreements executed in connection with the transactions contemplated hereunder. ARTICLE II. PURCHASE AND SALE 2.1Purchase and Sale of the Debentures and Warrants. (i)Subject to the terms and conditions of this Agreement and the other Transaction Agreements, each undersigned Purchaser hereby agrees to loan to the Company the principal amount set forth opposite such Purchaser’s name on Exhibit A attached hereto (the “Purchase Price”), out of the aggregate amount being loaned by all Purchasers of up to $535,000 (the “Aggregate Purchase Price”). (ii)The obligation to repay the loan from each undersigned Purchaser shall be evidenced by the Company’s issuance of its 18% Secured Convertible Debenture (each a “Debenture” and collectively the “Debentures”) to such Purchaser in the principal amount equal to such Purchaser’s Purchase Price.Each Debenture (i) shall be convertible into a number of Common Shares at a per share conversion price of $0.15 (subject to adjustment pursuant to the terms of the Debentures), and (ii) shall have the terms and conditions of, and be substantially in the form attached hereto as Exhibit B. The Debentures shall be secured by a Guarantee from the Founder substantially in the form attached hereto as Exhibit D. (iii)The Company agrees to issue to each Purchaser a warrant in substantially the form attached hereto as Exhibit C (the “Warrants”), to purchase up to a number of Common Shares equal to 100% of the number of Common Shares issuable upon conversion of such Purchaser’s Debenture (subject to adjustment pursuant to the terms of the Warrants), at a per share exercise price of $0.15 (subject to adjustment pursuant to the terms of the Warrants). The number of Warrants each Purchaser shall be issued at Closing pursuant to this Agreement and the Warrants is set forth such Purchaser’s name on Exhibit A hereto. The Warrants shall be exercisable for such period of time as set forth in the Warrants. (iv)The Common Shares issuable upon conversion of the Debentures and exercise of the
